PD-0042-15
y^x^oti              WILLIAM H. "BILL" RAY, P.C.
V\(LO ieiO                   ATTORNEY AT LAW
                         512 MAIN STREET, STE. 308
                        FORT WORTH, TEXAS 76102
   (817)698-9090                                       FAX (817)698-9092

   July 9,2014

   Ms. Leticia McWilliams, CID # 0718569
   Inmate, Tarrant County Jail
   100N.Lamar Street
   Fort Worth, Texas 76102

   Dear Ms. McWilliams,

         I have received several letters from you in the last few days.
         As I told you in letters and when I met you in the jail, your case is on appeal
   and the only things that matter are what is in the court's trial record. I have
   received the record and reviewed it, and the only point on appeal that I can make
   is that the court should not have revoked you because you did nothave the money
   to pay for the costs ofyour monitor and court fees, in that you were indigent, and
   that you did not give aurinalysis because you were never called while in the
   waiting room.
          That is what is in the record in your case. I have sent you a copy of the
   record. Your briefwill be filed on or before July 21, 2014. If you have any
   concerns that are contained in the record and you get them to me prior to thattime,
   I will review them. I will not present matters outside the record, such apj^gJI) |(\|
   claim that the petition was somehow fraudulent.                  COURT OF CRIMINAL APPEALS
         Thank you.                                                          APR 09 2015
                                    Sincerely,
                                                                           Abel Acosta, Clerk
                                    WilMnjfc "Bill" Ray

                                                                     RECEIVED IN
                                                                COURT OF CRIMINAL APPEALS
                                                                          APR 09 2015

                                                                     Abel Acosta,Clerk
tXh^2^^^^m^^^^^mmi^^m




                    S^SOHi
       wno«QSB,*V




             Si
       TKQMA
        DISTRICT a JBBIC
TARRANT COUNTY, TEX4S
                                                 bi^cjreU©^ar-j 9eo^ek)                                           cid#oti8569
'"THr^feWEXTO^™"^ TH^|^TGoS'TYTEKAS                                                      IN THE CRIMINAL DISTRICT
VS.           ^                                          qqj J$(2011                     COURT NO. THREE OF
LETICSA MCW1LLIAMS                            TIML-itllL" )(                             TARRANT COUNTY, TEXAS
                                               RY        <5"_——DEPUTY
                SUPPLEMENT/AMErTOMEFTTf^^ONDITIONS OF COMMUN8TY SUPERVISION
You are ordered to participate in and successfully complete the program(s) and/or condition(s) indicated below, pay all fees
required, and continue to participate and/or comply until released by the court.

1.        •         Consentto search of your person, residence, business, and any vehicle or container under your control by
                    any peace or supervision officer without prior notice orsearch warrant to determine your compliance with the
                    conditions of supervision and laws of this State. Any contraband found to be in your possession will be
                    subject to seizure.
2.         n        Observe a curfew as directed by the court or supervision officer.

3.         Q        Do not contact       [_ n any manner.

4.            D     Do not use, possess or consume any alcoholic beverage.
                    Do not refuse a breath, blood, urine or field sobriety test as requested by a peace officer or supervision
                    officer. Submit valid, non-dilute, non-adulterated urine, hair, blood, breath or saliva samples for testing, for
                    controlled substances, alcohol and cannabinoids according to the time and manner as directed by the Court
                    and/or supervision officer and pay for testing as required.

5.            fj^   Electronic monitoring/home confinement for an indefinite period beginning upon completion of equipment
                    installation. Fees are to be paid as directed by Recovery Health.
                    Schedule to be set by           .
                    D           Breath alcohol testing                          •         Visitel       §<3     SCRAM
                    •           Continuous radio frequency monitoring           Q         GPS
6.         &0       Confinement in Tarrant County Jail, 15 days, beginning October/6, 2011 'J^^y '
                    To lot w^fh-fed o/i £afor Ocfaifl-
7.         D        Confinement in a state jail facility for   d_ ays, beginning        , 20

 8.        D        In custody Intensive Day Treatment program, aftercare, and Intensive Day Treatment Re-entry Court.

 9.           D     Do not operate any vehicle without an ignition interlock device.
                    Do not tamper with, attempt to bypass or allow any other person to activate the device.
 10.       •        Extension of community supervision period of         yr/mo, beginning   . 20

 11.       •        Other program(s)
                    D Texas Drug Offender Education Program               • Texas DWI Repeat Offender Program
                    • DWI education program                               • Domestic violence impact panel
                    D DWI victim impact panel                             • Batterer's intervention &prevention program
                    D Support for interlock planning                      • Anger control counseling
                    D Parenting classes                                   D Theft intervention &preventic/i program
                    • Psychological and/or psychiatric evaluation,      treatment
                    • Evaluation, testing, treatment for
 12.       •


                                                                                Judge
 Ihave received my conditions ofcommunity supervision.

       Vmi-, OM
 Witness: Supervision
          Supervision Officer                                                   Defendant

 Date                                                                                     CSC412-Felony-Supplement        REV. 07/2010